998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.Corporal BRATON;  Dr. Oscar Gulmatico;  Dr. George;  MarioTabelina; Lieutenant Pulley;  Pat O. Halloren;Major Horne; Charles Thompson,Defendants-Appellees.
No. 93-6267.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 29, 1993.Decided:  July 14, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-92-614)
Ronald Graham, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before PHILLIPS, LUTTIG, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Ronald Graham seeks to appeal a final order subsequently vacated by the district court.  Graham did not file a new notice of appeal after the district court vacated its original order and entered a second final order.*  We dismiss the appeal for lack of jurisdiction because the vacated order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  There is neither a final order nor an appealable interlocutory or collateral order before the Court.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Leave to proceed in forma pauperis is denied.

DISMISSED


*
 Jurisdiction remained with the district court.   See Williams v. McKenzie, 576 F.2d 566, 570 (4th Cir. 1978)